Garland, J.
The plaintiffs allege that the defendants are the owners of a tract of land, on which a servitude exists, by the terms of the grant, to keep up a certain road and bridge forever. It is said that the obligation has not been performed, and the prayer is for a specific performance. The answer denies the existence of the servitude, and further says that if it ever existed, it has been released or discharged. The evidence shows that, during the pendency of the suit, the defendants constructed the bridge and repaired the road, yet there was a judgment ordering them to do both, and to keep them forever after in repair. From this decree they have appealed.
There is no allegation in the petition or answer as to the value of the servitude claimed. No damages are alleged, nor proved. In fact, there is no pecuniary demand of .any kind; and we have no information as to the value of the matter in dispute. The appeal bond is only for the sum of one hundred and fifty dollars. There is nothing to show that this court has .any jurisdiction, ;and the appeal must be dismissed.

Appeal dismissed.